DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-8 and 17-18 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO 2010/131456, published 11/18/2010) in view of Chang, Sommermeyer and Yoshida (4,840,807).


Chang: Effects of molecular size and structure of amylopectin on the retrogradation thermal properties of waxy rice and waxy cornstarches; Food Hydrocolloids 21 (2007) 645–653.

Sommermeyer: Method of producing starch decomposition products; Publication Number: CN 1081642 C PUBLISHED ON 27-Mar-2002 Application Number: CN 95195412 A FILED ON 26-Sep-1995.

Independent claim 1
Watanabe teaches methods of making a cooked-rice improver (ti.).

Low- decomposition starch
Watanabe teaches the use of a low-molecular starch-decomposed product (i.e. low- decomposition starch) (0010), including: 50 wt. % or more of a gelatinized, acid-treated waxy starch or a gelatinization treated product of oxidized treated waxy starch (0014 and discussion below Table 3), which encompasses the claim of 20 to 60 wt% of a low- decomposition starch, as claimed.

MW of low- decomposition starch
In the remarks of 1/28/2022, Applicant admits that the phrase "low decomposition" is redundant to the definition of the starch having a weight average molecular weight of 500,000 to 4,000,000 daltons, therefore since Watanabe teaches the use of a low-molecular starch-decomposed product, it appears that the claims MW is imparted by said teaching.

In the alternative, Watanabe does not discuss the claimed MW of the starch.
Chang also teaches about gelatinized (ab.), acid-treated (see 2.3. Preparation of acid–methanol-treated starch) waxy starches (ti.) and further provides that the molecular weight (DPw) is result effective based on the duration of the acid treatment (see Table 1).

Chang’s teaching provides that gelatinized, acid-treated waxy starch, the type used by Watanabe, has a molecular weight (MW) that is result effective based on the duration of acid treatment (see Table 1).
Therefore, it is the examiner’s position that both process parameters of MW and duration of acid treatment are known result effective variables, wherein if the acid treatment time is low it results in high MW values whereas when the acid treatment time is high it results in low MW values, therefore Change makes obvious the optimization of the molecular weight of starch, including a starch having a weight average molecular weight of 500,000 to 4,000,000 daltons.
Also, Sommermeyer also teaches about decomposition starches (ab.), and further provides that they have a molecular weight average of greater that 200,000 daltons (ref. clm. 3), which encompasses the claim of a decomposition starch having a weight average molecular weight of 500,000 to 4,000,000 daltons.
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the MW of the low-decomposition starches used in the process of Watanabe in view of Chang, through routine experimentation, to impart the low-decomposition starch with the desired MW value associated with the duration of acid treatment of the low-decomposition starch, including wherein the low-decomposition starch has a molecular weight average of 500,000 to 4,000,000 daltons, as claimed,  because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness.  
Further, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using decomposition starches, as the modified teaching above, to include they have molecular weight average of 500,000 to 4,000,000 daltons, as claimed, because Sommermeyer illustrates that the art finds encompassing molecular weight averages to be suitable for similar intended uses, including methods of making decomposition starches (see MPEP 2144.07), which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Dextrin 
Watanabe teaches the use of 10-90% of a cold water soluble dextrin (see the 2nd para. under Table 2 and the 3rd ingredient of Table 3, etc.), which encompasses 40 to 80 wt% of a dextrin, as claimed.



Dextrose Equivalent (DE) of dextrin 
Watanabe teaches the use of a cold water soluble dextrin, however, does not discuss its DE (dextrose equivalent) value
Yoshida also teaches methods of using cold water soluble dextrin (5, 35+, item (2)) for powdery (5, 60+) or aqueous foods (6, 13+), and further provides that it has a DE value of from 10 to 35 (ref. clm. 2), which encompasses the claim of the dextrin having a DE value of from 1 to 15.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using cold water soluble dextrin for powdery food, as the modified teaching above, to include the DE value of the cold water soluble dextrin, as claimed, because Yoshida illustrates that the art finds encompassing DE values to be suitable for similar intended uses, including methods of using cold water soluble dextrin for powdery food (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Structure
Watanabe teaches that the cooked-rice improver is added as a powder (0012).

Dependent claims
Patentability of a composition is based on the composition as a whole, including the ingredients therein, and any physical or chemical structure they impart to the composition as a whole. In this case, the claims are toward a flavor composition, which is a product.  
Claims 17-18 require product by process limitations, related to how the (low-decomposition) starch and dextrin ingredients are obtained, however, the limitations therein do not set forth any chemical or physical structure of the ingredients that are imparted to the composition as a whole.


"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP 2113.I)
Further, since the teaching above makes obvious how to adjust the MW of the (low-decomposition) starch used, the claim wherein said (low-decomposition) starch is obtained by subjecting non-processed starch to a molecular weight-reducing treatment through one or more treatments selected from the group consisting of enzymatic treatment and a physical processing treatment”, makes no patentable distinction over the rejection of claim 17 above.
Similarly, the rejection above make obvious the dextrose equivalent value for the claimed dextrose, therefore the claim wherein said dextrin is obtained by subjecting starch or processed starch to a molecular weight-reducing treatment, makes no patentable distinction over the rejection of claim 18 above.




Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO 2010/131456, published 11/18/2010) in view of Ishihara.
Ishihara: Functions of Gum Arabic and Soybean Soluble Polysaccharide in Cooked Rice as a Texture Modifier; Biosci. Biotechnol. Biochem., 74 (1), 101–107, 2010.


The Watanabe reference cited for the reasons as discussed in the rejection of claim 1 above, is incorporated herein.

Independent Claims 5 and 7
As for claim 5, Watanabe teaches the cooked-rice improver is water soluble (i.e. dissolves in water), which opens the door to it being in an aqueous form, however, does not discuss the use of the cooked-rice improver in a liquid form, as claimed.
Ishihara also teaches methods of improving the texture of rice (i.e. rice improvers) by using starch (i.e. carbohydrates), such as gum arabic (ab.) in solution (see Tables 2-3), wherein the solution is of water (see sections: Low and high compression tests, Water imbibition, Steady and oscillatory shear viscosities, Gel permeation chromatography (GPC) fractionation, Differential scanning calorimetry, Differential scanning calorimetry (DSC), Confocal laser scanning microscopy (CLSM)).
Since the starch is taught to be in solution, at least part of it must be dissolved in the water used, therefore the teaching provides that the liquid cooked-rice improver in a liquid form, such as dissolved in water, as claimed.
Ishihara further provides benefits to the use of the liquid rice enhancer include textural palatability of cooked rice (see section: Effects of polysaccharides on cooked rice grains).

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making rice texture improvers with starch, as the modified teaching above, to include the rice texture improvers with starch is in a liquid form, as claimed, because Ishihara teaches benefits of textural palatability of cooked rice compared to the use of other texture enhancers; and further illustrates that the art finds liquid forms to be suitable for similar intended uses, including methods of making rice texture improvers with starch (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.

As for claim 7, the modified teaching, in Ishihara, provides methods of making liquid cooked-rice improvers, includes adding dry (i.e. powdered) ingredients with water (see sections: Low and high compression tests, Water imbibition, Steady and oscillatory shear viscosities, Gel permeation chromatography (GPC) fractionation, Differential scanning calorimetry, Differential scanning calorimetry (DSC), Confocal laser scanning microscopy (CLSM)) to make a solution (as discussed above).

Dependent claims
As for claims 6 and 8, Watanabe teaches that the cooked-rice improver may have oil (0045) and emulsifiers if necessary (0046), which means that these ingredients are optional, and therefore not required, which encompasses that the cooked-rice improver is free of them.

Response to Arguments
 	It is asserted, that Claims 1-15, 17 and 18 are presently pending. Of these, claims 2-4 and 9-15 are withdrawn from consideration at this time. Minor clarifying amendments are made to the claims. 
In response, Applicant’s timely response is appreciated.
 
It is asserted, that the phrase "low decomposition" has been deleted because it was redundant to the definition of the starch having a weight average molecular weight of 500,000 to 4,000,000 daltons. As noted in Paragraph [0011] of the specification as filed, the term "molecular weight" can be used in place of "weight-average molecular weight" in the present application. Thus, this amendment is made solely for clarification. The withdrawn claims are amended to depend only from claim 1 so as to include the weight average molecular weight of 500,000 to 4,000,000 daltons limitation. No new matter has been added herewith. The following addresses the substance of the Office 
Action. 
	In response, since the Applicant admits that the phrase "low decomposition" is redundant to the definition of the starch having a weight average molecular weight of 500,000 to 4,000,000 daltons, and Watanabe teaches the use of a low-molecular starch-decomposed product, it appears that the claims MW is imparted by said teaching.

Obviousness 
It is asserted, that the following rejections were set forth under 35 U.S.C. 103: 
1. Claims 1 and 17-18 were rejected as being unpatentable over Watanabe (WO 
2010/131456, published 11/18/2010) in view of Chang and Yoshida (4,840,807). 
2. Claim 5-8 were rejected as being unpatentable over Watanabe (WO 2010/131456, 
published 11/18/2010) in view of Ishihara. 
Watanabe was cited as teaching the use of a low-molecular starch-decomposed product. The Patent Office acknowledges that Watanabe does not discuss the claimed weight average molecular weight of the starch. Chang was cited to support an allegation that the molecular weight (DPw) is result effective based on the duration of the acid treatment. The Patent Office states that the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. 
Without acquiescing to the propriety of the prima facie showing of obviousness based on the combination of Watanabe with the cited secondary references, Applicant respectfully submits that any such showing would be effectively rebutted by the evidence of unexpected results present in the record. In particular, the Applicant directs the Examiner's attention to the Rule 132 Affidavit by Hideaki Taguchi, signed on December 15, 2020 and submitted to the Patent Office on September 17, 2021. As discussed below, Tables 4-6 of the Affidavit establish the criticality of the recited limitation that the weight average molecular weight (MW) of the starch-5- 
is in the range from 500,000 to 4,000,000 daltons in a manner that would rebut any prima facie showing of obviousness. 



M.P.E.P. 2144.05(III), explains that Applicants can rebut a prima facie case of 
obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." M.P.E.P. 716.02(d)(II) further establishes that "[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed 
range." 
Table 4-6 in the Affidavit provide the sufficient number of tests both inside and outside the claimed range required to establish criticality. In Tables 4-6, the weight average molecular weight was varied from 300,000 to 4,500,000 daltons. Specifically, data is shown for molecular weights of 300,000 and 4,500,000, just below and above the claimed range, respectively. In addition, data is provided for 500,000 at the low end of the recited range, 800,000, 1,800,000, 2,500,000 and 3,500,000 throughout the middle of the recited range, and at 4,000,000 at the high end of the recited range. 
As shown in these tables, when the molecular weight of the starch was within the range 500,000-4,000,000 daltons, a statistically significant, stronger flavor enhancement as compared to control samples in every example tested (see shaded cells). In contrast, when the weight average molecular weight of the starch was 300,000 daltons (just below the claimed range) or 4,500,000 daltons (just above the claimed range), there was no statistically significant enhancement of flavor in every example tested. 
As further noted in M.P.E.P. 716.02(d), to establish that the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In the present case, the claims are limited to the starch being present "in an amount of 20-60 wt% of the composition, as well as to a dextrin having a dextrose equivalent (DE) value of from 1 to 15. 
As required by M.P.E.P. 716.02(d), the data in Tables 4-6 provides data that is commensurate in scope with these claims. In Tables 4-1 through 4-3, the wt% of starch in the composition was held at 20% (i.e., the mass ratio of starch to dextrin was fixed at 2:8), and the DE value of dextrin was varied from 1.0 to 15. In Tables 5-1 through 5-3, the wt% of starch in the composition was held at 40% (i.e., the mass ratio of starch to dextrin was fixed at 4:6), and the DE value of dextrin was varied from 1.0 to 15. 
In Tables 6-1 through 6-3, the wt% of starch in the composition was held at 60% (i.e., the mass ratio of starch to dextrin was fixed at 6:4), and the DE value of dextrin was varied from 1.0 to 15. Thus, the data in these tables provides data for the entire range of recited amounts of starch as well as for the entire range of recited DE values. 
Accordingly, the data is commensurate in scope with the claims. Thus, the data in Tables 4-6 establish the unexpected results throughout the claimed molecular weight range in a manner that is commensurate in scope with the claims. As such, these data establish the criticality of the starch having a weight average molecular weight of from 500,000 to 4,000,000. None of the cited references provide any basis for using this specific molecular weight range of starch, let alone any expectation that it would result in flavor enhancement when paired with the specifically defined dextrin in contrast to the lack of such enhancement when using starches outside the recited range. The unexpected criticality of the weight average molecular weight of the starch with regard to flavor enhancement refutes any alleged prima facie obviousness. 
The evidence in Tables 4-6 of Hideaki Taguchi's declaration meets the Examiner's guidelines for presenting a proper showing of unexpected results.
In the Examiner Interview Summary dated September 21, 2021, the Examiner noted that: 
1. Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the 
invention as claimed. See MPEP 716.02(d). 
2. The declaration must provide: 
a. A description of precisely what was tested. It must include both: b. The invention as claimed, AND c. The closest prior art 
d. A description of all of the test conditions. e. Test results. The results must include: i. The actual steps carried out, the materials employed, and 
the results obtained should be spelled out. Nothing concerning the work relied upon should be left to conjecture. 
ii. The results of the test performed on the invention as claimed. 
iii. The results of the test performed on the closest prior art. 
 
 
iv. A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) f. An analysis of the test results, including: i. A conclusory statements such as "the prior art invention 
did not perform well" without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient. ii. The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features. 
In response, the Applicant notes that: 
1. Claim 1 is commensurate in scope with the evidence in Tables 4-6, which shows that 
a weight average molecular weight of 500,000-4,000,000 daltons uniquely produces a statistically significant, stronger flavor enhancement as compared to control samples. 
The recited weight average molecular weight range is shown to be critical because values just below or above the recited range (i.e., 300,000 daltons and 4,500,000 
daltons) have no statistically significant effect on flavor. 
2. The prior art provides no basis for the recited weight average molecular weight of 
500,000-4,000,000 daltons. 
(a) The declaration provides all of the test conditions relating to the weight average molecular weight of the starch, the mass ratio of the starch to dextrin, the DE value of the dextrin and the wt% of the starch and dextrin in the composition. 
(b) Annex 1 of the declaration describes in detail the actual steps carried out, the materials employed, and the results obtained should be spelled out. Nothing concerning the work relied upon is left to conjecture. 
(c) Annex 2, Tables 4-6 provide a direct comparison of the effect of the recited weight average molecular weight of 500,000-4,000,000 daltons to values just above and below that range, including a showing of statistical and practical significance. 
(d) No conclusory statement are made without corresponding data. 
(e) The claims are commensurate in scope with the results presented in Tables 4-6 with regard to: (a) weight average molecular weight of the starch, (b) the 
 amounts of the starch and dextrin in the composition, and (c) the DE values of the dextrin. 
In view of preceding discussion, the Applicant respectfully requests that the Rejections under 35 USC 103 be withdrawn. 
In response, Applicant states that an Affidavit by Hideaki Taguchi, signed on December 15, 2020 was submitted to the Patent Office on September 17, 2021. 
The image file wrapper of this case, shows that only one affidavit was submitted to the Office for review, and said affidavit was filed on 12/18/202. The subsequent Office Action, filed 6/17/2021, responded to said Affidavit in full.
Therein, it was asserted, that “the use of the cooked-rice improver satisfying the claimed three parameters not only suppresses the deterioration of cooked-rice but enhances the flavor more than the just-cooked rice is a completely unexpected effect in the art.”


At the time, of said Affidavit, the claims were toward: A cooked-rice improver comprising: 
low-decomposition starch and dextrin at a mass ratio in a range from 2:8 to 6:4, 
wherein the low-decomposition starch has a molecular weight of 500,000 to 4,000,000, and 
wherein the dextrin has a dextrose equivalent (DE} value greater than one and equal to or lower than fifteen.
The current claims recite: A cooked-rice, flavor-improving composition comprising:
(a) a starch having a weight average molecular weight of 500,000 to 4,000,000 daltons, in an amount of 20-60 wt% of the composition, and 
(b) a dextrin having a dextrose equivalent (DE) value of from 1 to 15 in an amount of 40-80 wt% of the composition.  
Therefore, the statements regarding unexpected results are toward a different invention that what is currently claimed, and not a proper showing toward the claims being treated now.  Unexpected results are specific to a certain invention, wherein one criteria (iv) which requires the unexpected results are shown to have statistical and practical significance, wherein several data points that confirm the test result was not just a statistical flier, and said showing provides that the results are to the claimed features, not to unclaimed features. For at least this reason, the  Affidavit of December 15, 2020, is not proper.


Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.

Conclusion




or characterizations of claim scope or referenced art, Applicant is not conceding in this application that previously pending claims are not patentable. Rather, any alterations or characterizations are being made to facilitate expeditious prosecution of this application. 
Applicant reserves the right to pursue at a later date any previously pending or other broader or narrower claims that capture any subject matter supported by the present disclosure, including subject matter found to be specifically disclaimed herein or by any prior prosecution. 
Accordingly, reviewers of this or any parent, child or related prosecution history shall not reasonably infer that Applicant has made any disclaimers or disavowals of any subject matter 
supported by the present application. 


--It is asserted, that a low-decomposition starch is a polymeric carbohydrate consisting of numerous glucose units joined by glycosidic bonds. This polysaccharide is produced by most green plants for energy storage. Pure starch is a white, tasteless and odorless powder that is insoluble in cold water or alcohol. It consists of two types of molecules: the linear and helical amylose and the branched amylopectin. A low decomposition starch is defined at paragraph [0011] of the English translation of the specification: Here, the term "low-decomposition starch" in the present invention means starch slightly decomposed. To be specific, the low-decomposition starch is the starch 
decomposed to the extent that it has water solubility. (emphasis added) 
The low-decomposition starch of the presently claimed composition is further defined as having a molecular weight of 500,000 to 4,000,000. Starch is a polysaccharide that is made from many monomer units of glucose. 
Since the molecular weight of a glucose monomer is 180.16 g/mol, the low-decomposition starch in the composition is a polymer that has from about 2775-22,202 glucose monomers connected together. Thus, the low-decomposition starch includes relatively large polymer molecules. 
The Examiner was concerned about the breadth of the term "low-decomposition starch". However, given the basic and well-known structure of starch, of person having ordinary skill in the art would readily understand the basic and predictable structure of a low-decomposition starch having from about 2775-22,202 glucose monomers connected together, resulting in polymers having molecular weight of from 500,000 to 4,000,000. Dextins having a dextrose equivalent (DE) value of from 1 to 15 are relatively small molecules Dextrins are defined as being a group of low-molecular-weight carbohydrates produced by the hydrolysis of starch or glycogen. They are mixtures of polymers of D-glucose units linked by alpha-(1->4) or alpha-(1->6) glycosidic bonds. 
The structure of starch is discussed above. 
In response, when the Examiner enters the phrase “low decomposition starch” into an internet search engine, no results are found.  Therefore there is no basic and well-known structure of such a starch, and its meaning is simply that disclosed: “[0011] Here, the term "low-decomposition starch" in the present invention means starch slightly decomposed. To be specific, the low-decomposition starch is the starch decomposed to the extent that it has water solubility.”  Therefore meaning does not include that the structure of a low-decomposition starch having from about 2775-22,202 glucose monomers connected together, resulting in polymers having molecular weight of from 500,000 to 4,000,000.


It is asserted, that the dextrin in the presently claimed composition includes relatively low molecular weight polymers, as defined by having a dextrose equivalent (DE) value of from 1 to 15. Dextrose equivalent (DE) is a measure of the amount of reducing sugars present in a sugar product, expressed as a percentage on a dry basis relative to dextrose. All glucose polymers are reducing sugars with a free aldehyde group (reducing end) at the end. The higher the degree of degradation of starch or glycogen, the more the number of reducing ends, and the more similar to dextrose (for glucose; DE = 100%), i.e., has a high DE value. On the other hand, the lower the degree of degradation of starch or glycogen, the less the number of reducing ends, and thus a lower DE value. 
As a rule of thumb, DE x DP = 120 ("DP" refers to the average degree of polymerization, i.e., the average number of glucose monomers contained in one molecule) Therefore, it can be said that a dextrin with a DE value of 1-15 in the claimed composition has a DP of about 8-120, and is a polymer with about 8-120 glucose monomers being bound to each other, i.e., the composition contains relatively small dextrin molecules. 

In response, this information is appreciated.

It is asserted, that the Applicant has surprisingly demonstrated that the presently claimed composition having the specific combination of: (a) a low-decomposition starch having a molecular weight of 500,000 to 4,000,000, in an amount that is 20-60% by weight of the composition, and (b) a dextrin having a dextrose equivalent (DE) value of from 1 to 15 in an amount that is 40-80% by weight of the composition has an immediate effect in significantly enhancing the flavor of rice. 
 	As shown by the data in Tables 4-6 of the Rule 132 declaration previously submitted on December 18, 2021 by the Applicant, there is a criticality of the low-decomposition starch having a molecular weight of from 500,000 to 4,000,000. Referring to Tables 4-1, 4-2 and 4-3, a composition containing a low-decomposition starch with a molecular weight outside of the claimed range, i.e., 0.3 (million) or 4.5 (million), which are 300,000 g/mole and 4,500,000 g/mole, did not produce a statistically significant flavor enhancement. In contrast, compositions that contained 500,000 g/mole, 800,000 g/mole, 1,800,000 g/mole, 2,500,000 g/mole, 3,500,000 g/mole and 4,000,000 g/mole, within the claimed molecular weight range, surprisingly produced a significantly significant stronger flavor compared to control samples that did not contain the composition. None of the cited references provide any basis for using this specifically defined type of low-decomposition starch, let alone any expectation that it would result in flavor enhancement when paired with the specifically defined dextrin. 
	As shown by the data in Tables 7-9 of the Rule 132 declaration, there is a criticality of the dextrin having a DE value of from 1 to 15. Referring to Tables 7-1, 7-2 and 7-3, a composition containing a dextrin with a DE value above the claimed range, i.e., 28, did not produce a statistically significant flavor enhancement. In contrast, compositions that contained dextrin having DE values of 1, 3.5, 11.5 and 15, within the claimed range, all achieved a significantly stronger flavor compared to control samples that did not contain dextrin having the required DE value. None of the cited references provide any basis for using this specifically defined type of dextrin, let alone any expectation that it would result in flavor enhancement when paired with the specifically defined low-decomposition starch. 
In addition to the importance of the specifically defined low-decomposition starch and dextrin, the weight ratio of these components is also critical with regard to the enhancement of flavor. Referring to Tables 1-3 of the Rule 132 declaration, various ratios were tested while the molecular weight of the low-decomposition starch and the dextrin DE value were held constant. In Table 1-1, mass ratios of 0:10 or 1:9 were used (i.e., corresponding to 0-10% low- decomposition starch and 90-100% dextrin, which are both outside of the claimed ratio range of 20-60 wt% low decomposition starch and 40-80 wt% dextrin. In both cases, there was no detectable flavor enhancement. Unexpectedly, the five weight ratios that did provide flavor enhancement are all within the claimed range. In Table 1-1, the molecular weight of the low decomposition starch was 500, 000 g/mole and Tables 1-2 and 1-3 vary the molecular weight of the low-decomposition starch to 2,500,000 and 4,000,000, respectively. Tables 2 and 3 repeat the analysis from Table 1 but vary the dextrin DE value to 3.5 and 15. For all of Tables 1-3, the data show that, for each of the molecular weights of the low-decomposition starch within the claimed range and for each of the dextrose DE values within the claimed range, a mass ratio range of 20-60 wt% low decomposition starch and 40-80 wt% dextrin consistently result in a significant enhancement of flavor. The cited references provide no basis for varying the weight ratio of low-decomposition starch : dextrin in this way, let alone any reasonable expectation that the specifically defined amounts would produce an immediate and statistically significant flavor enhancement. Thus, the presently claimed amounts of 20-60 wt% low decomposition starch and 40-80 wt% dextrin are commensurate in scope with the evidence of unexpected results presented in the Rule 132 declaration. 
In response, please see the Examiner’s detailed response to this argument, presented in the Interview Summary Record, filed 9/21/2021.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793